This is a petition for writ of habeas corpus, filed for the purpose of setting at liberty C.S. Clift. Petitioner avers that he is illegally restrained of his liberty, and is unlawfully imprisoned in the county jail of Oklahoma county by M.C. Binion, sheriff of said county, by virtue of an illegal order of the Governor revoking a parole and ordering his re-arrest and imprisonment upon a judgment of conviction in the county court of Oklahoma county, rendered on the 30th day of April, 1910, wherein petitioner was sentenced to serve ninety days in the county jail of Oklahoma county and to pay a fine of fifty dollars and costs, and for the further reason that said judgment has been fully and lawfully executed and satisfied.
It appearing from the record that the fine and costs were paid, and that said parole was granted and accepted fifty-two days after the judgment was rendered, and that petitioner has been imprisoned an additional thirty-eight days at the time his amended petition herein was filed, it is our opinion that said judgment and sentence has been fully executed and satisfied, and that petitioner is therefore unlawfully imprisoned wherefore, the writ of habeas corpus is allowed, and it is ordered that petitioner be forthwith discharged from further imprisonment under said judgment and sentence, and order revoking his said parole.